Citation Nr: 0310771	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-16 786	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected nicotine dependence.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied the benefits sought on appeal.

The Board notes that the veteran's claim for service 
connection for poliomyelitis was previously before the Board 
in June 2002.  In that decision, the Board determined that 
the veteran had submitted new and material evidence to reopen 
his claim of service connection for poliomyelitis, and 
deferred a decision as to service connection for 
poliomyelitis, pending additional development.  The requested 
development was accomplished to the extent possible and the 
case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. There is no medical evidence of poliomyelitis during the 
veteran's active service or within 35 days thereafter.

3.  The medical evidence does not establish that the 
veteran's poliomyelitis is causally or etiologically related 
to the veteran's active service

4.  The medical evidence demonstrates that the veteran's COPD 
is due to the use of tobacco.


CONCLUSIONS OF LAW

1.  Poliomyelitis was not incurred or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 1153, 5103A, 
5107(b), 5108 (West 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310, 3.379 (2002).

2.  Chronic obstructive pulmonary disease was neither 
incurred nor aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1103, 1110, 1131, 1153, 5103A, 
5107(b), 5108 (West 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.1, 3.102, 3.300, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
poliomyelitis and for chronic obstructive pulmonary disease 
(COPD), to include as secondary to service-connected nicotine 
dependence. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decisions, 
the statements of the case, and supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefits were not granted.  
In addition, the rating decisions, statements of the case, 
and supplemental statements of the case included the criteria 
for granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, April 2001 and November 
2001 letters to the veteran, from the RO, and the February 
2002 statement of the case notified the veteran of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, a VA medical opinion was obtained.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection for anterior 
poliomyelitis where manifestations of the poliomyelitis 
become present within 35 days of the veteran's discharge from 
service.  See 38 C.F.R. § 3.379.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The Board recognizes that recently passed legislation 
prohibits service connection of a disability or death on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during his or her 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
However, this new section applies only to claims filed after 
June 9, 1998.  As the veteran in the present case filed his 
claim on July 8, 1998, this provision affects the disposition 
of this appeal.  

The pertinent medical evidence of record consists of the 
veteran's service medical records, private medical records, 
VA medical records, and a VA medical opinion report, with 
addendum.

A June 23, 1954 Report of Physical Examination for purposes 
of separation from service showed a normal clinical 
evaluation of the veteran's spine, upper and lower 
extremities, and musculoskeletal system.  In addition, his 
neurological examination was normal, as was clinical 
evaluation of his lungs and chest.  Likewise, his chest x-ray 
was normal.

The veteran's DD 214 indicates that the veteran was 
discharged on June 26, 1954 from Limestone Air Force Base in 
Maine.

A September 1954 VA medical record shows that the veteran was 
treated for poliomyelitis, including paralysis of the left 
lower extremity.  The veteran reported that he developed 
sharp lumbar pain on September 10th, and sought treatment at 
a chiropractor, but did not receive relief.  On September 
12th, he developed a fever, and was taken to the local 
hospital, which diagnosed him with poliomyelitis via a spinal 
puncture.  A VA medical record dated January 1955 confirms 
that the veteran first became ill on September 10, 1954 and 
was diagnosed with acute poliomyelitis on September 12, 1954.  
Paralysis of the left leg was noted as occurring on or around 
September 14th, 1954.  Upon examination, the veteran had 
flaccid paralysis subtotal of the left lower extremity with 
weak muscles.  

A February 1957 VA record states that the veteran's paralysis 
of the left leg first occurred on September 13th, 1954.

A November 1962 letter from Mrs. H. W. Tangemann indicates 
that the veteran's name was in "Dr. Tangemann's" 
appointment book on July 6th and September 11th, 1954.

Private medical records from 1962 indicate that the veteran 
was diagnosed with poliomyelitis in September 1954.  An 
affidavit from the veteran states that he began having pain 
in his lower extremities within 10 days of his discharge; 
that he began having sleepiness, mild headaches, and 
backaches in July 1954, followed by lethargy in August 1954; 
and that his symptoms worsened such that he sought treatment 
and was diagnosed with poliomyelitis in September 1954.

A September 1963 letter from the Maine Department of Health 
and Welfare indicates that there were no cases of 
poliomyelitis in adults on Limestone Air Base between May 
1953 and June 1954.  A child dependent was diagnosed in 
October 1953.

A July 1978 VA x-ray of the lumbosacral spine was negative 
for evidence of a bone injury or other bone pathology.  His 
sacroiliac joints were normal and the veteran had normal 
alignment of his intervertebral disc spaces.  

A December 1979 VA chest x-ray showed mild fibrotic changes 
in the bases of both lungs.  A February 1982 VA treatment 
record noted a history of polio.  A February 1984 VA chest x-
ray was normal.  

February and March 1984 VA treatment notes show treatment for 
chest pain.  An EKG was negative for a myocardial infarction.  
Angina and hiatal hernia were listed as possible diagnoses.  

A December 1984 VA treatment note indicates that the veteran 
was status-post poliomyelitis of the left lower extremity.  

An August 1986 VA radiology report indicates that an x-ray of 
the lumbosacral spine showed mild to moderate degenerative 
arthritis of the lumbar spine, with a normal lumbosacral 
spine, sacroiliac joints, and hips.  An August 1986 VA 
consultation report indicates that the veteran had polio in 
1954, with truncal muscle involvement, total left leg 
involvement, and pelvic girdle involvement.  The veteran 
complained of worsening symptoms, with numbing of his legs, 
without a history of injury, except for a 1982 fall on the 
ice.  Examination was negative for nerve root impingement 
signs and neurological examination was "capricious."  The 
assessment was that the veteran's muscles were getting 
stressed and stretched due to aging of the ligaments.

A December 1986 VA re-evaluation report indicates that the 
veteran had a permanent disability as a result of his 
poliomyelitis, which severely affected his left leg, 
bilateral shoulders, and part of the truncal muscles, as well 
as mildly affected his right leg and arms.  The examining 
provider noted that post-polio cases worsen with age, that 
the veteran's joint ligaments were overstressed, and that the 
veteran had back pain due to the imbalance of his truncal 
muscle.

A November 1988 VA medical record shows diagnoses of status-
post poliomyelitis, vascular headaches, and back pain.

A November 1992 private record from R. H. Rasmussen, M.D. 
indicates that the veteran complained of left-sided chest 
pain, worse with deep breathing.  A history of polio and 
weakness of the left leg was noted.  A history of cigarette 
smoking for 40 years was also noted.  Examination of the 
heart showed a regular rate and rhythm, without evidence of 
murmurs.  The veteran's lungs were clear to auscultation and 
percussion.  A chest x-ray and an EKG were normal.

January 1993 VA radiology reports show that the veteran had 
chest x-rays, which showed chronic obstructive pulmonary 
disease and normal cardiovascular structures.  Both lungs 
were overinflated, without evidence of pulmonary nodular or 
infiltrative processes.  The pleural spaces were clear.  A 
history of smoking for many years was noted.  The veteran 
also reported that he stopped smoking in May 1992 and that he 
had a productive cough. 

A January 1993 consultation report, of an unknown origin, 
states that the veteran was status-post poliomyelitis, and 
complained of shoulder and back problems, which were 
considered under control, and increased weakness and fatigue.  
EMG testing was negative for post-polio syndrome, as there 
was no chronic denervation diagnostic of continuing 
deterioration of the veteran's muscles.  Physical examination 
showed that deep tendon reflexes were equal and active in the 
upper extremities, without muscle wasting or decreased muscle 
strength.  There was marked atrophy of the left lower 
extremity, with minimal functional muscle.  He had 50 percent 
of the normal strength of his left hip.  There was no 
definite ligamentous instability of the left knee, but there 
was no eversion or inversion of the left ankle and effusion 
of the left knee.  The impression was doubtful post-polio 
syndrome and possible radial nerve irritation of the left 
thumb.

A March 1994 letter from B. A. Owen, M.D. indicates that he 
treated the veteran for poliomyelitis in 1954.

An undated consultation report, received by the RO in 
February 1995, states that the veteran complained of a long 
history of polio with left-sided hemiparesis.  The veteran 
reported that he developed polio less than 3 months after his 
1954 military discharge, while he was in college.  He also 
complained of low back pain, hip and knee pain, weakness of 
the left leg, and a fractured left ankle as a result of his 
polio.  The veteran related that he had periodic headaches 
due to muscle spasms of the neck, and that he had become 
progressively weaker and more easily fatigued.  He also 
related that he had paresthesias of the right hand, muscle 
weakness on the left side, and arthritis.  In addition, the 
veteran reported a history of tobacco addiction, but stated 
that he had not smoked in 5 years.  He complained of morning 
cough and dyspnea on exertion.  Physical examination showed 
that the veteran had atrophy of the left lower extremity, 
inhibiting his ability to walk well.  There were no other 
significant deformities.  The veteran's chest was fairly 
clear to auscultation, but there was increased angina 
pectoris diameter and increased latency consistent with COPD.  
Heart sounds were distant, but otherwise normal, with a 
regular rate and rhythm, and without any murmurs.  There was 
some muscle wasting of the left upper extremity, with 
diminished grip strength and normal fine motor coordination.  
His right upper extremity had good range of motion and 
functional status and his right lower extremity was intact, 
except for some deformity at the knee.  Neurological 
examination showed a loss of muscle and nervous function on 
the left.  There were no focal or lateralizing signs in the 
cranial nerves, but the veteran had markedly diminished 
sensory function on the left.  Diagnoses included polio with 
left-sided hemiparesis, post-polio syndrome with progressive 
weakness, and probable mild to moderate COPD.

Treatment records from Dr. Rasmussen, dated at various 
intervals during 1995, indicate that the veteran complained 
of shortness of breath and a marked cough.  Examination of 
the chest and heart was regular, as were an EKG and chest x-
ray.  There was no evidence of emphysema.  In February 1995, 
he was diagnosed with viral bronchitis.

A March 1996 treatment note from Dr. Rasmussen indicates that 
the veteran was found to have significant reflux esophagitis 
and some reactive airway disease due to inhalation of acid 
contents at night. 

An April 1997 treatment note from Dr. Rasmussen states that 
the veteran complained of left ankle pain, which was found to 
be related due to hemiparesis from post-polio syndrome.

An August 1997 medical opinion report from R. H. Bodenbender, 
M.D. and C. N. Bash, M.D., of Paralyzed Veterans of America, 
is also of record.  The report states that the veteran's 
September 1954 diagnosis of poliomyelitis involving the left 
leg was within 75 days after his June 23, 1954 discharge 
physical examination.  The report also states that the 
"Mandells Principles and Practices of Infectious Diseases 
textbook" found that the incubation period for poliomyelitis 
was 5 to 35 days, measured from contact until system reaction 
(i.e., sore throat) which is followed by the prodrome period 
of 8 to 36 days, until the onset of paralysis.  Drs. 
Bodenbender and Bash concluded that the time period from 
presumed contact until the onset of paralysis was 16 to 71 
days, and that it was "very likely that the veteran 
contacted [sic] polio during his time in service."

April and May 1998 treatment notes from Dr. Rasmussen state 
that the veteran complained of increased shortness of breath 
and increased sputum related to his COPD.  His lungs had good 
breath sounds, without rales or rhonchi.  Dr. Rasmussen 
opined that the veteran had increase in his bronchitis.  

A May 1998 letter from R. H. Rasmussen, M.D. states that, 
"[b]ased upon the history of smoking as related . . . by the 
veteran, it is as likely as not that the veteran became 
addicted to nicotine while in the service . . . . [and that] 
it is as likely as not that the continued smoking caused the 
veteran's chronic obstructive pulmonary disease."

A September 1998 medical record from D. Y. Rawson, M.D. 
states that the veteran had complaints of shortness of 
breath, sputum, and a significant cough.  The veteran related 
a history of smoking a half pack of cigarettes per day from 
age 20 to 1990, a 40 pack-year of smoking.  A past history of 
polio and migraine headaches was noted.  Physical examination 
was negative for dullness to percussion, but there were 
reduced breath sounds bilaterally and a prolonged expiratory 
phase.  There was moderate wheezing.  A chest x-ray showed 
evidence of COPD, without acute infiltrates.  His heart size 
was normal.  Spirometry testing showed a severe obstruction 
to the veteran's airflow.  The impressions were COPD with 
severe obstruction to airflow, hypoxemia, and emphysema with 
some bullae in the upper lobes and status-post polio 
affecting the left leg. 

Follow-up records from Dr. Rawson, dated in October 1998 
through October 2001 indicate that the veteran had a moderate 
to severe obstruction of airflow, improved hypoxemia due to 
medication, and emphysema with bullae in the upper lobes, as 
well as status-post polio affecting his left leg.  The 
diagnosis was moderate to severe COPD.  Dr. Rawson noted that 
the veteran's COPD improved with medication.

A November 1998 treatment record from Dr. Rasmussen states 
that a chest x-ray showed significant flattening of the 
veteran's diaphragms and hyperaeration of his lungs.  There 
was no evidence of pulmonary edema or effusion and his heart 
was not enlarged.  The assessment was COPD.

A May 2000 letter from Dr. Rasmussen indicates that the 
veteran reported that he did not feel "completely well" 
prior to his discharge from service, and that his wife 
reported that the veteran would fall asleep easily during 
July and August 1954.  The veteran also reported that he had 
a sore throat, severe headaches, and fatigue between his June 
26, 1954 discharge from service and his entry into college in 
the fall, and that he had muscle spasms, with low back and 
leg pain in July 1954.  The veteran's wife also reported that 
he saw a chiropractor on September 9th or 10th due to back and 
leg pain, followed by a visit to a family doctor on the 12th, 
and a visit to the hospital on the 13th of September, which 
resulted in the diagnosis of polio.  Dr. Rasmussen 
acknowledged that 46 years after the veteran's diagnosis, it 
was "impossible to say with certainty when the first 
prodromal symptoms of the [veteran's] polio occurred," but 
that he felt that the veteran's sore throat, headaches, 
weakness, lethargy, and back and leg pain prior to his 
diagnosis were "as likely as not to have been symptoms of 
poliomyelitis prior to a diagnosis."  He concluded that the 
veteran "likely as not contracted poliomyelitis within the 
71 day time period immediately after his discharge or 
sooner."

A May 2000 letter from a VA physician indicates that the 
veteran provided his own medical history regarding the period 
from his discharge from service to his diagnosis of polio.  
The VA physician reiterated the opinion of Dr. Rasmussen in 
its entirety, acknowledging that 46 years after the veteran's 
diagnosis, it was "impossible to say with certainty when the 
first symptoms of the [veteran's] polio occurred," but that 
he felt that the veteran's sore throat, headaches, weakness, 
lethargy, and back and leg pain prior to his diagnosis were 
"as likely as not to have been symptoms of poliomyelitis 
prior to a diagnosis."  He concluded that the veteran 
"likely as not contracted poliomyelitis within the 71 day 
time period immediately after his discharge or sooner."

A September 2000 report from S. K. Hata, M.D. of Black Hills 
Neurology states that the veteran reported that he was 
discharged from service in June 1954 and diagnosed with polio 
in September 1954.  He also reported that around the time of 
his discharge, he felt very sleepy and that his wife told him 
that he had myoclonic jerks of the legs.  He also related 
that he had low back problems and malaise at the time.  A 
history of COPD was noted, as was a history of smoking a pack 
of cigarettes per day until 1990.  In addition, a history of 
snoring and sleep apnea was noted.  Neurological examination 
showed normal mental status and cranial nerves.  There was 
atrophy of all the muscles of his left leg, with absent or 
decreased muscle strength.  There was normal muscle strength 
of the right leg.  Coordination and muscle tone were normal 
in the upper extremities.  Left leg reflexes were absent, but 
all other reflexes were brisk.  Dr. Hata indicated that the 
veteran provided his own medical history.  He also indicated 
that the veteran's post-polio syndrome was due to anterior 
horn cell disease, based on the veteran's diagnosis of polio 
involving the lumbar cord.  The current diagnosis was old 
polio with atrophy of the left leg, due to polio.

In October 2000, a VA medical opinion was obtained.  
According to the report, the entire claims file was reviewed, 
including the aforementioned May 2000 letters, and the August 
1997 statement from Drs. Bodenbender and Bash.  In addition, 
a specialist in infectious diseases was consulted, as were 
several medical texts.  The examiner stated that Harrison's 
Principles of Internal Medicine, 14th Edition, 1998, listed 
the incubation period for poliomyelitis as 3 to 6 days with 
symptoms of minor illness, followed by a period of aseptic 
meningitis for several days, and then one or two days later, 
a fever and paralysis, with a maximum of 14 days from 
incubation period to paralysis.  The examiner also stated 
that Infectious Disease in Emergency Medicine, 2nd Edition, 
1997, listed an incubation period of 4 to 10 days, followed 
by a prodromal period of 2 to 5 days, followed by muscle 
weakness and tenderness in those patients who develop 
paralysis, with a maximum period of 15 days from incubation 
to the onset of severe symptoms.  Likewise, Principles of 
Neurology, 6th Edition, 1997, listed the incubation period of 
one to three weeks, followed by 3 to 4 days of prodromal 
illness, and then the development of back pain and stiffness, 
with a rapid development of weakness and maximum severity 
would occur within 48 hours.  The maximum period from 
incubation to onset of muscle weakness would be 30 days.  

The examiner further noted that the veteran was discharged 
from the military on June 26, 1954 and was diagnosed with 
acute poliomyelitis on September 13, 1954, following visits 
to a chiropractor on September 11th and his family doctor on 
September 12th for back pain secondary to football practice.  
The VA medical record from September 1954 reported that the 
veteran first became ill on the 10th of September, first 
developed a fever on the 12th of September, and first 
developed paralysis on September 14th.  She also noted that 
the veteran and his family members reported, in statements 
dated in 1962, that he was fatigued after his military 
service, and that the veteran's son was born on July [redacted], 
1954.  She opined that "one could surmise that the reported 
fatigue could [have been] due to having a newborn in the 
household."  In addition, the examiner noted that there was 
no medical evidence of prodromal symptoms prior to September 
10th and that Drs. Bodenbender and Bash found that the time 
period from exposure to paralysis could be from 16 to 71 
days.  The examiner again noted that the earliest possible 
date for the onset of paralysis was September 13th (as the 
records from September 12th were negative for findings of 
paralysis), which was 78 days after the veteran's discharge 
from service.  She opined that "71 days would be considered 
a very long interval for the onset of paralysis to develop 
after exposure," particularly since the sources she found 
cited much shorter periods.  She further opined that, even if 
the 71-day period was utilized, the medical records indicated 
that the veteran's paralysis occurred after that 71 day time 
period.  The examiner then concluded, in consultation with 
the infectious diseases specialist, that "there is no 
evidence in the medical record to indicate that the [veteran] 
contracted polio within 71 days of discharge from the 
service.  Additionally, the 71 day time interval is longer 
than is commonly felt to be the interval until [the] onset of 
paralysis in acute [infectious] poliomyelitis."  She noted 
that the May 2000 statements did not include any medical 
evidence supporting their contentions, and that it was her 
"conclusion that this [veteran] did not contract polio while 
on active duty or within 71 days following discharge."

In a November 2000 addendum, the VA examining physician 
reported on another source regarding the incubation period 
for poliomyelitis, the Principles and Practice of Infectious 
Diseases, by Douglas Mandell.  This text indicated that the 
period of onset of major illness of poliomyelitis peaked 11 
days after exposure, and that no new cases are seen after 18 
days following the exposure.  The examining physician stated 
that this text confirmed that polio had a short incubation 
period, and that the text also supported her opinion that 71 
days was the incorrect interval to use when considering the 
incubation period of polio.  She further noted that the 
Mandell text cited by Drs. Bodenbender and Bash was the same 
Mandell text she cited to, and that she was unable to find 
any reference to a 16 to 71 day time period between presumed 
contact and the onset of paralysis.  She concluded that 
"[t]here [was] no evidence to indicate that [the veteran's] 
polio was contracted while on active duty or [was] related to 
his military service."  A copy of the relevant text, by 
Douglas Mandell, was attached.                 

In March 2001, the RO received a copy of a General 
Information Data Form from an unnamed provider.  The veteran 
again reported that he saw a chiropractor in July 1954 and 
September 1954 due to pain and stiffness in the back, legs, 
and neck; that he had fatigue, headaches, sore throats, and 
muscle spasms; and a diagnosis of polio on September 13th, 
1954.

In May 2001, the veteran's wife submitted a copy of their 
son's baby book, which showed that the veteran was "sick 
from football practice and [could] hardly walk . . . ." on 
September 4th; that the veteran saw a chiropractor on 
September 10th; that the veteran saw a doctor at a clinic on 
September 11th; that a physician paid a house call to the 
veteran on September 12th; and that the veteran was diagnosed 
with polio on September 13th.  Contemporaneously, the 
veteran's wife submitted a statement indicating that the 
veteran had pain and stiffness of his back, neck, and legs 4 
days after his discharge from service, and first saw a 
chiropractor on July 6th, 1954.  She also reported that the 
veteran had severe headaches, sore throats, and muscle 
spasms, and would fall asleep while in the midst of a 
conversation.  She stated that the veteran had problems 
walking on September 4th, saw a chiropractor on September 
10th, saw a clinic physician on September 11th, and was 
diagnosed with poliomyelitis on September 13th. 

In June 2001, the veteran's representative submitted an 
article with information about polio, from the internet, 
which stated that the poliovirus was found in the throat of 
patients during the first few days of the disease, and in the 
intestines for up to 17 weeks.  The article also stated that 
the incubation period for polio is usually one to two weeks, 
but could go up to three weeks.  The early symptoms of polio 
included fever, headaches, vomiting, sore throat, drowsiness, 
and pain and stiffness of the back and neck.  In paralytic 
polio, weakness or paralysis usually began 1 to 7 days after 
the early symptoms of polio appear.

In January 2002, the veteran's representative submitted an 
article with information about COPD, from the internet, which 
stated that COPD included emphysema and bronchitis.  The 
article also stated that over 10 million Americans had COPD, 
and that many of the people with COPD were smokers or former 
smokers.  Symptoms of and treatment methods for COPD were 
discussed.  Causes of COPD were noted as including cigarette 
smoking and air pollution.  Risk factors were noted as 
including gender, family history, and age.

In November 2002, a VA neurological opinion was requested.  
The veteran's medical records were reviewed.  The VA examiner 
noted that the "diagnosis issues over acute poliomyelitis" 
were "clear."  The VA examiner further stated that, with 
regard to the discussion in the veteran's claims file as to 
different incubation periods and the relationship to the 
veteran's diagnosis of poliomyelitis, "there [did] not seem 
to be much of an issue with [regard to] the diagnosis [or] . 
. . to the time that [the veteran] was in active military 
service."

I.  Service connection for poliomyelitis

The Board finds that the evidence of record does not 
establish service connection for poliomyelitis.  The 
veteran's service medical records are negative for 
complaints, diagnosis, or treatment of poliomyelitis.  The 
veteran's service medical records also showed normal 
neurological and musculoskeletal examinations.  Additionally, 
there is also no evidence of poliomyelitis being manifest 
within 35 days after the veteran's separation from service.  
While the Board concedes that the veteran was likely treated 
by a physician in July 1954, the medical evidence is clearly 
negative for objective evidence of manifestations of 
poliomyelitis prior to September 1954, well beyond 35 days 
from the veteran's separation from service.  See 38 C.F.R. 
§ 3.379.  In this regard, the Board notes that the medical 
evidence is devoid of treatment records from July 1954, and 
that there is no indication that the veteran had 
manifestations of his polio at that time.  It is noteworthy 
that the first confirmed manifestations of polio occurred on 
September 10th, 1954 and that he was diagnosed with acute 
poliomyelitis on September 12th, 1954.  

In addition, VA physician's October 2000 opinion and November 
2000 addendum clearly state that the veteran's poliomyelitis 
was not contracted while the veteran was on active duty and 
that the veteran's polio was unrelated to the veteran's 
military service.  While the Board acknowledges the opinion 
of Drs. Bodenbender and Bash, which stated that the veteran 
contracted polio during service because the time period 
between exposure and the onset of paralysis was 16 to 71 
days, the Board notes that none of the sources cited by the 
October 2000 VA examiner confirmed a maximum period in excess 
of 30 days, including the text cited by Drs. Bodenbender and 
Bash.  In fact, the VA examiner found that the Mandell text 
did not refer to a 16 to 71 day time period, and that the 
veteran's paralysis had its onset no earlier than 78 days 
after his discharge.  Likewise, the Board points out that the 
May 2000 opinions of Dr. Rasmussen and the VA physician were 
based on a history as provided by the veteran and his wife, 
and not on the veteran's actual treatment records.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  The 
Board observes that there is no evidence that these providers 
reviewed the veteran's medical records from 1954 or any 
relevant medical texts regarding poliomyelitis.  The fact 
that the veteran's own account of the etiology of his 
poliomyelitis was recorded in his medical records (i.e., that 
his poliomyelitis was contracted during his service) is not 
sufficient to support the claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  On the 
contrary, the VA examiner provided a clear rationale for her 
opinion as to why the veteran's poliomyelitis could not have 
been related to his service, and her opinion is far more 
persuasive and well reasoned than the conclusory statements 
of Drs. Rasmussen, Bodenbender, and Bash.  Moreover, the 
November 2002 VA examiner concluded that the issues of 
exposure and diagnosis were resolved.  Accordingly, the Board 
finds that the October 2000 VA examiner's opinion has 
significant probative value, as she based her opinion on 
review of the entire evidentiary record, consideration of the 
veteran's assertions and history, and a detailed review of 
relevant medical texts.  

The Board acknowledges the appellant's statements that his 
poliomyelitis was related to his service, but observes that 
his statements are insufficient to establish a causal link 
between his poliomyelitis and his service.  As the appellant 
is a layperson, without medical training or expertise, his 
contentions, without more, do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of causation, 
as it requires medical knowledge).  Furthermore, while the 
veteran is competent to testify as to how he felt prior to 
the onset of his poliomyelitis, the medical evidence of 
record, as well as the medical texts provided by the VA 
examiner in October 2000, clearly indicate that the veteran's 
poliomyelitis could not have been symptomatic for the 71 to 
78 day time period suggested by the veteran, and more 
significantly, fails to show that the veteran was treated in 
July 1954 for symptoms of poliomyelitis.  See 38 C.F.R. 
§ 3.303(b) (in order for a chronic disease to be service-
connected, there must be manifestations sufficient to 
identify the disease entity and sufficient observation of the 
manifestations to establish chronicity, as isolated findings 
are insufficient to establish chronicity).  See also Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  As such, there is simply no 
probative medical evidence of record to support the 
appellant's contentions. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the appellant's claims of service 
connection for poliomyelitis.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.

II.  Service connection for chronic obstructive pulmonary 
disease

The Board finds that the preponderance of the evidence of 
record is against the veteran's claim of entitlement to 
service connection for COPD.  As stated earlier, an award of 
service connection requires that the veteran have a 
disability as a result of a disease or injury incurred during 
active service.  See 38 U.S.C.A. §§ 1110, 1131.  The 
veteran's service medical records are negative for 
complaints, diagnosis, or treatment for COPD.  Likewise, the 
veteran's separation examination showed a normal clinical 
examination of his lungs and chest, as well as a normal chest 
x-ray.

The Board acknowledges the veteran's contention regarding his 
smoking in service and thereafter, and that his nicotine 
dependence caused his COPD.  However, Congress has prohibited 
the grant of service connection for a disability on the basis 
that such disability resulted from a disease attributable to 
the use of tobacco products during the veteran's active 
service for claims filed after June 9, 1998.  See 38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.  Therefore, as a matter of law, 
any claims received by VA after June 9, 1998, are subject to 
this restriction.  In the veteran's claim, received July 8, 
1998, he asserted that he was entitled to service connection 
for nicotine dependence and for COPD as secondary to his 
nicotine dependence.  While the Board acknowledges that the 
veteran was granted service connection for his nicotine 
dependence by the RO, and concedes that the veteran's COPD is 
likely due to the veteran's use of tobacco, the Board finds 
that the provisions of 38 U.S.C.A. § 1103 are dispositive of 
the theory of entitlement in this case and require that the 
claim be denied.  In a case where the law, and not the 
evidence, is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the veteran's claim was received on July 8, 1998, after the 
effective date of 38 U.S.C.A. § 1103, the veteran's claim for 
service connection of his COPD, as secondary to his service-
connected nicotine dependence is prohibited as a matter of 
law.  See 38 C.F.R. § 3.300.

Lastly, the Board also acknowledges the veteran's contention 
that his claim was submitted to his representative on June 3, 
1998, and that this is sufficient to constitute a claim for 
service connection for his COPD.  However, the veteran's 
representative did not submit the veteran's claim to the VA 
until July 1998.  Under these facts and circumstances, the 
Board finds that the veteran's claim for service connection 
for COPD, as secondary to his service-connected nicotine 
dependence is barred under 38 U.S.C.A. § 1103, as it was 
received after June 9, 1998.  See McColley v. West, 13 Vet. 
App. 553, 556-557 (2000) ("An award . . . is not contingent 
on the 'mailing' of the required evidence, but rather its 
'receipt' by VA.").
 

ORDER

Service connection for poliomyelitis is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

